PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/229,819
Filing Date: 5 Aug 2016
Appellant(s): SAKAZAKl, Ushio



__________________
Rachel Karen Pilloff
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 2, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 2, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
Claims 1-7 and 9-15 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification discloses the Calibrachoa variety ‘Cherry Star’ and some hybrid progeny thereof that have a star shaped pattern on the corolla.  The claims encompass any Calibrachoa plant having a similar phenotype and having the same (unidentified) gene as found in ‘Cherry Star’ which allegedly causes the phenotype.  Appellant now states that claim 1 is also intended to include the seeds deposited with the ATCC (response filed December 10, 2018, p. 12).  The specification does not demonstrate possession of this broader genus.
With regard to deposited material, the specification literally does not describe what is deposited as ATCC PTA-13363, and so any plants grown from the deposited material are also not described.  (The portion of the specification identifying what is deposited under ATCC Accession No. PTA-13363 [col. 1, lines 63-64 of the ‘959 patent] was deleted by Appellant’s amendment filed August 5, 2016.)  In fact, the Heiser declaration filed November 20, 2017 states that the deposited seeds were produced by crossing ‘Cherry Star’ with ‘Salmon Star’ and were not produced until after the ‘359 
Furthermore, any claim to the deposited material is new matter because the deposited material was first identified as ‘Cherry Star’ and was never identified as a hybrid of ‘Cherry Star’ and ‘Salmon Star.”  An amendment to the specification (e.g., a change in the definition of a term used both in the specification and claim) may indirectly affect a claim even though no actual amendment is made to the claim.  MPEP 2163.03(I).  
Claim 1 also recites “a…gene, as found in Calibrachoa variety 'Cherry Star.’"  The specification does not show that Appellant was in possession of "a gene.”  All Calibrachoa plants contain thousands of genes, of course, but the specification does not disclose a specific gene linked to the recited corolla phenotype.  “A definition by function alone ‘does not suffice’ to sufficiently describe a coding sequence ‘because it is only an indication of what the gene does, rather than what it is.’"  MPEP 2163(II)(A)(3), quoting Eli Lilly.  The specification does not provide any information regarding the physical structure of the recited gene, such as DNA sequence, location on genetic map, restriction map, nearby genetic markers, etc. 
Furthermore, there is reason to question whether the distinctive corolla pigmentation pattern recited in the claims is due to “a gene” sequence per se.  In azalea, it has been shown that similar variations in corolla pigmentation (e.g. “picotee” pattern) can be caused by “non-genetic” phenomena such as ploidy changes, DNA methylation and epigenetic regulation of pigment gene expression, which may or may not be transmitted to sexually produced progeny (reviewed in de Schepper).
Because one skilled in the art would not recognize that the inventor, at the time the '359 application was filed, had possession of a gene that causes the phenotype recited in the claims, one would not recognize that the inventor had possession of all plants containing said gene, with the exception of ‘Cherry Star’ and progeny thereof.  

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ‘Cherry Star’ plants, as well as sexually and asexually produced progeny thereof, does not reasonably provide Calibrachoa plant.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In view of the evidence that ‘Cherry Star’ is readily available to the public (Heiser declaration) and was introduced in 2011 (before application 13/420,359 was filed; Meyer declaration), deposit of this variety is not required.  However, the material that was deposited as ATCC PTA-13363 is not enabled because the deposit does not comply with 37 C.F.R. 1.804(a), which specifies that the biological material deposited must be specifically identified in the application for patent as filed.  MPEP 2406.01.  One skilled in the art would not know how to use biological material which was not described in the specification.
The specification does not enable one of ordinary skill in the art to make plants having the recited characteristics, other than by asexually or sexually propagating “Cherry Star’ plants.  The cause of the recited corolla phenotype has not been identified, so one would not be able to introduce the underlying gene(s) into plants by any other means.  The specification does not enable one to use the material deposited with the ATCC because it does not disclose what has been deposited. 


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the Appellant regards as the invention.  
The rejection has been reconsidered in view of Appellant's arguments filed November 20, 2017 (pp. 12-18).  Appellant provides the following statement (p. 14):  “[T]he Appellant definitively states herein that claim 1 requires the half-dominant gene found in ‘Cherry Star.’”  The standard for definiteness was recently articulated by the Supreme Court.  “[W]e read §112, ¶ 2 to require that a patent's claims, viewed in light of the specification and prosecution history, inform those skilled in the art about the scope of the invention with reasonable certainty.”  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ2d 1688, 1693.  One skilled in the art would understand “the…gene found in ‘Cherry Star’” to mean the identical nucleotide sequence.  The claim does not specify which “half-dominant gene” found in ‘Cherry Star’ is contained in the plant and is Calibrachoa plant with a star pattern on its flowers contains the same, identical gene as ‘Cherry Star.’  In addition, the claim is indefinite in its recitation of “half-dominant,” which is not an art-recognized term and is not defined in the specification.  The claim is also indefinite due to its reference to ATCC PTA-13363, because the specification does not disclose what has been deposited under that accession number.

Claim Rejections - 35 USC § 102

Claims 1-4, 6, 7 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use of the invention.
While the instant application claims priority to earlier filed applications under 35 U.S.C. §§119 and 120, the priority documents do not disclose the claimed breeding methods and new plant varieties in accordance with 35 U.S.C. § 112, first paragraph.  Therefore the effective filing date for the instant claims is the filing date of application 13/420,359, March 14, 2012.
  The response filed November 20, 2017 includes a declaration by Kerry Meyer in which declarant states that plants of the 'Cherry Star’ variety were displayed by Proven Winners at an event held for Home Depot on February 15, 2011, which is more than one year prior to the effective filing date of the ‘359 application, March 14, 2012.  Although attendees were unable to purchase or order plants, they were given an advertisement containing a picture and description of the variety.  Meyer declaration, ¶ 6.
  The Meyer declaration states that Proven Winners will begin to sell new varieties on July 1 of any given year (¶ 2).  On February 15, 2011, Proven Winners exhibited new plant varieties including ‘Cherry Star’ for employees of Home Depot.  Attendees were given an advertisement including a picture and description of ‘Cherry Star’ (¶ 6).  A copy of this advertisement, submitted by Appellant with the response filed March 20, 2020, provides a photograph and brief description of ‘Cherry Star’ beneath 
Underlying the public bar provision in 35 U.S.C.A. § 102(b) is the public policy to prevent an inventor from failing to disclose his invention to the public, while at the same time commercially exploiting it, thereby extending the effective duration of his patent monopoly.  The courts have generally construed the term "public use" broadly. The Sixth Circuit, for example, has said that, generally, any nonsecret use of a completed and operative invention in its "natural and intended way" is a public use.  The use may be public where it is exposed to persons other than the inventor, including customers and salesmen, who are under no obligation of secrecy, and where no attempt is made to keep the device from the knowledge of the public.  Moreover, a single use of an invention for commercial purposes constitutes a public use.  Kardulas v. Fla. Mach. Products Co., 438 F.2d 1118, citations omitted.

In Invitrogen Corp. v. Biocrest Manufacturing L.P. (76 USPQ2d 1741), the Court held that the “public use” bar under § 102(b) is subject to the same two prong test set out for the “on sale” bar in Pfaff v. Wells Elecs., Inc. (48 USPQ2d 1641).
The first prong of the test – whether the invention was ready for patenting – is met because the plant variety ‘Cherry Star’ had been asexually propagated in 2009 and was recognized as a distinct variety (see PP 23,232).   
The second prong of the test is whether the use of the invention was “public use.”  
The proper test for the public use prong of the § 102(b) statutory bar is whether the purported use: (1) was accessible to the public; or (2) was commercially exploited. Commercial exploitation is a clear indication of public use, but it likely requires more than, for example, a secret offer for sale. Thus, the test for the public use prong includes the consideration of evidence relevant to experimentation, as well as, inter alia, the nature of the activity that occurred in public; public access to the use; confidentiality obligations imposed on members of the public who observed the use; and commercial exploitation….As the Supreme Court pointed out in Pfaff, secrecy of use alone is not sufficient to show that existing knowledge has not been withdrawn from public use: commercial exploitation is also forbidden.  Invitrogen Corp. v. Biocrest Manufacturing L.P., pp. 1744-1746 (citations omitted).
Electro-Nucleonics, Inc. v. Mossinghoff, 593 F. Supp. 125, a prototype blood analyzer was demonstrated at a trade show more than one year prior to the effective filing date of the patent application.  The analyzer was not offered for sale. The Court held:
The GemENI cannot realistically be considered to have been "on sale" at the ASMT convention.  Of course, the demonstration was expected ultimately to encourage sales. But no sales could have been consummated at the convention or even shortly thereafter…However, there is no question that the demonstration at the convention falls under the "public use" bar. As one often-cited case defined it, "[g]enerally, any non-secret use of a completed and operative invention in its natural and intended way is a 'public use' within the meaning of this section." Display of a new product at a trade show has been squarely held to constitute such public use, even where the product did not go on sale for two years thereafter.  The cases construe "public use" broadly, and allow a narrow exception only for a public use mainly intended as an experiment to perfect the invention. But marketing "experiments" to test the buying potential of the invention do not fit this exception.  Electro-Nucleonics, Inc. v. Mossinghoff, 593 F. Supp. 125, 128; citations omitted.

In Construction Specialties Inc. v. Arden Architectural Specialties Inc., 20 U.S.P.Q.2d 1874, it was held that display of a sample floor mat at a trade show, even with no offer for sale, was public use. 
In the present case, the court concludes that under the totality of the circumstances as stipulated by the parties, CSI made public use of the Bartlett invention prior to the critical date by means of Zampetti's display of the floor mat at the Table Top trade show. Zampetti's intent at that event was to conduct a marketing survey. The whole object of the Table Top trade show for Zampetti was to get to know potential purchasers of CSI's products and to give them an opportunity to see CSI products in which they might be interested. Bartlett also understood this review of his invention by architects to be a marketing survey to determine the potential for his invention as a commercial product. The person who conducted this survey, Zampetti, was a salesman for CSI, not an engineer. Zampetti showed the new mat to prospective purchasers, who examined the mat carefully and handled it to determine its characteristics and potential applications. He was not consulting with engineers or technical personnel in order to perfect the invention, but displaying the mat to the very people upon whom he regularly called to make sales. While Zampetti may have kept the mat under the table when it was not in use, and the users may have handled it with their hands instead of putting it on the floor for a 

In Eolas v. Microsoft, it was ruled that demonstrating a software program to others with no confidentiality agreement was public use.
“Public use [under 35 U.S.C. §102(b)] includes any use of the claimed invention by a person other than the inventor who is under no limitation, restriction or obligation of secrecy to the inventor.”  Because the Sun Microsystems employees were under no limitation, restriction or obligation of secrecy to Wei, this court determines the demonstration may constitute a public use.  Eolas Technologies Inc. v. Microsoft Corp. 73 USPQ2d 1782, 1789 (citations omitted).

	The ‘Cherry Star’ variety was displayed and advertised to potential buyers, and there is no evidence that there was an obligation of secrecy.  Even though plants were not actually sold at this time, this activity is deemed commercial exploitation, and therefore public use, of the invention within the meaning of § 102(b).
The variety ‘Cherry Star’ as described in the specification meets the limitations of claims 1-4, 6 and 7.  Claim 11 is a product-by-process claim, but determination of patentability is based on the product itself; the patentability of a product does not depend on its method of production.  See MPEP 2113.

Claim Rejections - 35 USC § 103
Claims 9, 10, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘Cherry Star’ in view of Butler.
“If a device was in public use or on sale before the critical date, then that device becomes a reference under section 103 against the claimed invention.”  See Baker Oil Tools Inc. v. Geo Vann Inc., 4 USPQ 2d, 1210, 1213.
The claimed invention is drawn to methods for producing new Calibrachoa varieties having the corolla pigmentation phenotype recited in the claims and Calibrachoa  variety, which may or may not display the recited phenotype.   Calibrachoa  variety ‘Cherry Star’ was in the public domain more than one year prior to the effective filing date of the ‘359 application as discussed above.  The Butler publication teaches the basics of heredity in plants, using flower color as an example (pp. 4-7).  Butler teaches methods for self-pollination and hybridization, including observing the outcome (pp. 7-11).  Butler also teaches that flower color is a trait that is easily changed by amateur plant breeders (p.1) and that complete understanding of the process by which a trait is changed is not necessary for success (p. 2).
It would have been obvious to self- or cross-pollinate 'Cherry Star' in order to produce new Calibrachoa varieties having the claimed phenotype.  The variety ‘Cherry Star’ was in the public domain and the method steps recited in the claims are conventional in the art, as shown by Butler.  Thus the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘Cherry Star’ in view of Dole.
The claimed invention is drawn to a method for asexually propagating a Calibrachoa variety having the corolla pigmentation phenotype recited in the claims and exemplified by ‘Cherry Star.’  Calibrachoa  variety ‘Cherry Star’ was in the public domain more than one year prior to the effective filing date of the ‘359 application as discussed above.  Dole provides detailed guidance for asexual propagation of Calibrachoa plants under commercial growing conditions (entire document).  Thus the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Claim Rejections – Double Patenting
Claims 1-7 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-13 of copending 16/551,113 (reference application) in view of Appellant’s admission.  Although the claims at issue are not identical, they are not patentably distinct from each other because Appellant admits that the same plants are being claimed.  At p. 3 of the response filed October 15, 2019, Appellant states, “The recited radially symmetric pattern distinguishes the Calibrachoa plant of claim 1 from all other Calibrachoa plants.”  Since the same phenotype is recited in instant claim 1 and reference claim 1, the claims encompass the same subject matter.  The limitations of instant claims 2-7 are the same as reference claims 2-7.  Instant claims 9-13 require the same method steps to be performed with the same plant material as reference claims 9-13.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments

35 U.S.C. § 112, first paragraph, written description
Appellant argues (Brief, p. 7) that “the ‘possession’ test “requires an objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art.”  This is correct, but the first step of the process is to determine, for each claim, what the claim as a whole covers.  See MPEP 2163(II)(A)(1). 
Claim 1, from which all other claims depend, covers Calibrachoa plants with flowers having a specific phenotype, the plants comprising “a single half-dominant gene” as found in Calibrachoa variety ‘Cherry Star.’  Presumably Appellant intends that said gene is responsible for the recited phenotype, but this is not specified in the claim.  Plants within the scope of claim 1 can be produced by several methods:  1) by sexual or asexual propagation of ‘Cherry Star,’ 2) by isolating plants having the claimed gene and phenotype from other Calibrachoa populations not derived from ‘Cherry Star’ (because whatever genetic event caused the phenotype to appear in ‘Cherry Star’ can occur again in another plant), 3) by artificially inducing, in plants not derived from ‘Cherry Star,’ the mutation that Appellant alleges causes the phenotype (using radiation as described by Bologna, or chemical mutagens such as EMS), 4) by using genetic 1  An objective inquiry shows that Appellant was in possession of plants produced by method 1, but not by any of methods 2-4.  Therefore Appellant has not shown possession for the full scope of the claims.
Appellant argues (pp. 7-8) that the recited radially symmetric pattern distinguishes the Calibrachoa plant of claim 1 from all other Calibrachoa plants.  The significance of this statement remains unclear.  By definition, plants having any phenotype are different from plants which do not (“all other plants”).  This does not mean that the inventor was in possession of all the plants encompassed by the claims.
Appellant argues (pp. 8-10) that the inventor invented a plant having a phenotype conferred by a gene.  This argument is not persuasive.  Appellant claims a plant having a specific gene and that gene is not described in the specification.  Fiers v. Revel states, “If a conception of a DNA requires a precise definition, such as by structure, formula, chemical name, or physical properties, as we have held, then a description also requires that degree of specificity. To paraphrase the Board, one cannot describe what one has not conceived.”  By this standard, Appellant has not conceived or described the gene recited in the claims because the specification contains absolutely no information regarding the structure of the gene.  This fact is not rebutted by Appellant.  
Appellant does not dispute the observation that the claims encompass plants made by means other than conventional plant breeding using ‘Cherry Star’ and the specification does not describe such plants.  Fiers v. Revel states, “Claiming all DNA's that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”  Similarly, claiming all plants having a specific phenotype without defining what means can be used to produce the plants is not in compliance with the description requirement.  This would not hold true if the putative gene were actually described by its physical structure; in that case, the skilled artisan would recognize that the inventor was in Calibrachoa plants having the star phenotype must contain the identical nucleotide sequence as ‘Cherry Star’ (see below) and 2) not providing the nucleotide sequence, Appellant is effectively claiming all plants having the star phenotype – not only plants derived from the inventor’s discovery, but also including any plants not derived from “Cherry Star’ that may be made or discovered in the future.
Appellant argues that a Calibrachoa plant having the radially symmetric pattern necessarily has the gene of claim 1.  Examiner agrees that plants having the claimed phenotype which are derived from ‘Cherry Star’ possess whatever gene or genes in ‘Cherry Star’ might be responsible the phenotype.  But Appellant appears to be arguing that any and all plants with that phenotype that could be discovered or created necessarily have the same gene or genes (nucleotide sequences).  This argument is not supported by any evidence or reasoning.  Evidence has been provided that different nucleotide sequences (genes or alleles) can produce the same phenotype.  In garden peas, for example, there are two alleles of Mendel’s dwarfing gene, le and le-3, having different point mutations that reduce activity of the encoded enzyme to a similar degree (see Martin). Mendel’s white flower trait can be caused by either one of the a or a2 genes (see Harker). These examples show that plant phenotype does not necessarily indicate genotype. Therefore one skilled in the art would not accept Appellant’s unsupported assertion that all Calibrachoa plants having the recited phenotype necessarily contain the identical nucleotide sequence(s) as ‘Cherry Star.’
 Appellant’s argument (pp. 11-19) that the claims are similar to claims in other issued patents is not persuasive because each application is examined on its own merits.  The process for determining whether an application complies with the written description requirement, set forth in MPEP 2163, does not include comparison with issued patents.
Appellant’s argument (p. 17) that the art is mature due to the level of knowledge in the art is not persuasive.  Turning to references submitted in the IDS filed October 15, 2019, Waterworth shows that flower color in Calibrachoa can be controlled by vacuolar pH.  Kosecki shows that a stellate color pattern in Petunia flowers is caused by post-Petunia is closely related to Calibrachoa).  Griesbach teaches that regulatory genes control the expression of genes that encode anthocyanin (pigment) synthetic enyzmes and influence vacuolar pH.  The influence of transcriptional regulation is also demonstrated by Tsuda, who showed that a transgene targeting a single biosynthetic enzyme (present in all cells, but apparently not uniformly expressed) produces a star-like pattern.  Tsuda notes that flower color phenotype may depend not just on the transgene introduced, but on host factors as well (p. 379, col. 2; Figs. 3D and 3E).  One skilled in the art at the time of filing knew that corolla color and markings are controlled by many different factors.  It was not known which gene or combination of genes causes the claimed phenotype.  Written description of a gene requires a correlation of structure with function, and the specification provides no structural information other than the putative gene being “in the plant.”  The other patents cited by Appellant do not show that any structural information regarding the recited gene was already known in the art.
Appellant argues (pp. 18-19), “Gregor Mendel, the father of genetics, using nothing more than crossbreeding and his observation of inheritable traits over multiple generations, was able to discover the genes that control seed color, seed texture, plant height, flower color, flower position, pod shape, and pod color in pea plants… In the same way as Mendel, using the same techniques, the gene that produces a never-before-seen radially symmetric pattern in Calibrachoa plants can be identified and used by people of skill in the art without recitation of a gene sequence. Thus, if, at the time of filing when 35 U.S.C. §112, ¶1 is measured, ‘Cherry Star’ is crossed with another Calibrachoa variety that does not exhibit the recited radially symmetric pattern, then the offspring that display the pattern will contain the recited gene, regardless of whether the nucleotide sequence that makes up the gene is known.”  This argument would be persuasive if the claims were limited to ‘Cherry Star’ and progeny thereof, but the claims encompass any plant having the recited phenotype and having the same unidentified gene as ‘Cherry Star.’  In fact, while Mendel discovered that certain genes exist, it was well over 100 years before the genes were physically discovered (reviewed in Reid).  Mendel was in possession of plants having certain phenotypes, but was not “in possession” of any genes in the sense of 35 U.S.C. 112, first paragraph.  Appellant Fiers v. Revel.
Appellant’s argument (p. 19) that the Office action’s findings for written description contradict those for obviousness is incorrect.  The rejections state that plants produced derived from ‘Cherry Star’ by conventional breeding are obvious and described; plants having the star phenotype produced by other means are neither obvious nor described.  Appellant’s argument that flower color is a trait easily changed by plant breeders, citing the Butler reference, is not persuasive because Butler describes conventional plant breeding, while the claims are not limited to plants derived from ‘Cherry Star’ by conventional plant breeding.  Determining whether a plant of unknown origin exhibiting a phenotype similar to ‘Cherry Star’ contains the identical gene(s) causing that phenotype – and hence falls within the scope of the claims - is beyond the capabilities of a hobbyist and requires information regarding the physical structure of the gene(s).
Appellant argues (pp. 19-26) that the claimed phenotype is caused by a gene, essentially repeating the Barnes declaration.  These arguments remain unpersuasive.  While the claimed phenotype may be caused by a gene or combination of genes, the existence of heritable phenomena that are caused by factors other than a specific nucleotide sequence per se (e.g. DNA methylation, polyploidy) has been documented.  Absent any isolation or mapping of the gene, the allegation that the star shaped pattern in the corolla of the claimed plants is caused by a “single half-dominant” gene is not credible.  ("Half-dominant” is not a term used in the art, and it is not defined in the specification.  It is assumed that this term is intended to mean “semi-dominant.”)  In the case of a semi-dominant allele (i.e. incomplete dominance), heterozygous individuals have a phenotype intermediate between that of homozygous recessive and homozygous dominant individuals.  (If the star pattern is an intermediate form, it is not clear what the two extremes are.)  The specification states that the star pattern first appeared in ‘Salmon Star’ and line C590-08B; both lines are hybrids of two parents which do not have the star pattern (‘959 patent, cols. 3-4).  A dominant trait should not appear in a cross between two parents which do not have that trait.  Furthermore, a plant having a single dominant (or semi-dominant, or co-dominant) allele should pass 
The present invention arose from a spontaneous mutation in a Supercascade White commercial F1 petunia population in May 2003…The single mutant plant, 2171-1 containing the mutant allele gc1-1 of the present invention, was self-pollinated and the progeny were sown in 2003. The F2 plants segregated into grandiflora to multiflora and green- to white-flowered plants in a 3:1 ratio, indicating that the original mutant plant was a heterozygous grandiflora plant with dominant green flower color. This indicates that gc1-1 is a dominant allele.  (Example 1, col. 7-8)

This differs from the ‘959 patent in two ways.  First, the glc1-1 gene arose in a uniform population of a single plant variety, whereas the star phenotype in the ‘959 patent was first observed when two different varieties were hybridized (col. 3, lines 47-54).  Second, the inventors of the ‘436 patent performed experiments which proved that they had discovered a single dominant gene, whereas the inventor of the ‘959 patent did not.  
Appellant argues (pp. 26-32) that the Office is using the wrong standards for the rejection.  This argument is not persuasive.  The claims are not rejected as non-statutory; they are rejected for lack of written description.  Each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.  Prior to determining whether the disclosure provides adequate written description for the claimed subject matter, the examiner should review the claims and the entire specification, including the specific embodiments, figures, and sequence listings, to understand how applicant provides Calibrachoa variety having the star phenotype were discovered or offered for sale, it would be fair to say that it, too, has gene(s) that cause the phenotype.  But there would be no basis to conclude that the new variety contained the identical gene(s) as ‘Cherry Star,’ nor does the specification provide any means for making this determination (unless, of course, the new variety was known to be derived from ‘Cherry Star’).  As discussed above, Examiner has provided evidence that different genes can produce the same phenotype.   
With regard to Appellant’s argument (pp. 28-29) that Examiner offers nothing more than speculation, methods for altering the appearance of Calibrachoa flowers were well known in the art at the time the invention was made: 
It was well known in the art that hybridization can produce new Calibrachoa varieties having flower colors and corolla markings that differ from both parents.  For example Pierce, US PP23,083, crossed a plant having solid pink flowers with a plant having rose colored flowers and obtained a variety having white and red-purple star-patterned flowers.  Other examples of hybridization yielding varieties having corolla colors and markings different from both parents are US PP21,125, US PP21,523, US PP21,998, US PP22,056 and US PP22,391.
Bologna teaches that radiation has been used to create new varieties of ornamental plants since the 1930s (p. 941).  This technology had been applied to Calibrachoa.  For example, US PP13,117 discloses production of a Calibrachoa plant with white and red-purple bicolor flowers by irradiation of a plant having red-purple flowers, US PP13,243 discloses production of a Calibrachoa plant having white flowers with light red purple venation by irradiation of a plant having solid light red purple flowers, and US PP14,173 Calibrachoa plant having light yellow flowers by irradiation of a plant having white and red-purple flowers.
Tsuda shows that genetic engineering of Petunia (a close relative of Calibrachoa) to modify flower color was a well-established technology at the time the invention was made.
It is Appellant’s demand that Examiner estimate the probability of independently producing plants having the same corolla markings that “creates an impossible burden,” because the genetic event(s) responsible for the claimed phenotype are not characterized at the molecular level.  Appellant is claiming a plant having a gene identical to a gene in ‘Cherry Star’ which is described only in terms of its function.  It is impossible to estimate the probability of replicating an unexplained phenomenon.
Appellant’s arguments (pp. 30-31) regarding UC Regents v. Eli Lilly and Enzo are not persuasive.  Appellant argues that because “there is no wish or plan to obtain a gene apart from a plant,” there is no need to describe the gene.  But the claims require a plant having the identical gene (nucleotide sequence) as ‘Cherry Star.’  “It’s in ‘Cherry Star’” is not an adequate description of that gene.  Appellant’s rationale is based on declarant Barnes’ conclusion that any plant displaying the claimed phenotype necessarily has the identical nucleotide sequence as ‘Cherry Star,’ but this conclusion is not supported by any scientific evidence or reasoning, and is contradicted by evidence of record that different genes (or alleles) can cause identical phenotypes.  To reiterate, the specification adequately describes plants having the claimed phenotype and derived from ‘Cherry Star.’  The specification does not describe all plants having the claimed phenotype and also having the identical gene as ‘Cherry Star,’ because that gene has not been described.
Appellant argues (pp. 32-34) that the rationale behind the rejection seems like a per se sequence listing requirement and is bad policy.  Notwithstanding the fact that applications for plant patents are not subject to rejections under § 112, first paragraph, this reissue application is based upon a utility patent.  Appellant has already obtained a plant patent for ‘Cherry Star,’ but now seeks reissue of a utility patent for plants containing a gene, described only in terms of its function, which is contained in ‘Cherry 
Appellant argues (pp. 34-41) that the deposited material was described in the application as filed.  Appellant argues (pp. 35-38) that amendments to the ‘359 application did not change the meaning of the claims.  This argument is not persuasive in view of Appellant’s admission that the deposited material did not exist at the time the application was filed.  Furthermore, the definition of the deposited material has evolved from “tissue” to “seeds of ‘Cherry Star’” to “representative seeds.”  Finally, Appellant has not pointed out where the ‘359 application, as originally filed, described the material that was ultimately deposited.
Appellant’s argument regarding Lundak  is not persuasive because the facts of this case are different.  In Lundak, the Court held that deposit of biological material could be made after the application filing date, so long as the deposited material was adequately described in the application as filed.  In that case, the inventor provided a lengthy description of the cell line in question and how it was made.  Here, Appellant admits that the deposited material had not been created at the time the application was filed (second Heiser declaration).  The application as filed showed an intention to deposit “tissue” with the ATCC, but that tissue had not been made, nor was there any disclosure of what would be deposited in the future.
Appellant’s argument regarding the ‘206, ‘436 and ‘792 patents (p. 38) is not persuasive because in each of those patents, the deposit had been made before the application was filed.  One skilled in the art would recognize that the inventors of those patents were in possession of the deposited seeds which were described in the applications as filed, whereas the specification of the ‘359 application, as originally filed, only stated at p. 2, “In another embodiment, the Calibrachoa plant is produced from tissue having ATCC Deposit Accession No.___.”  Appellant’s argument that this is an “improper temporal distinction” is not persuasive absent an explanation of how one skilled in the art would have recognized that the “tissue” was actually a population of seeds, each of which may or may not develop into a plant having the recited phenotype.
Appellant argues (p. 39) that the meaning of the claims was not changed by its amendments.  This argument is not persuasive because, regardless of the meaning of 
The Appellant’s argument (pp. 40-41) that recitation of a gene sequence would add nothing to the claims is not persuasive.  Disclosure of a gene sequence would demonstrate “possession” of the gene.  It would also enable the skilled artisan to produce plants without using the deposited material, such plants being within the scope of the claims.  It would also define the metes and bounds of the claimed invention, as there is presently no way to determine whether a plant contains the recited gene.  As stated in the rejection above, the nucleotide sequence of the gene is not required to establish possession, but there must be some physical structure associated with the recited function, and the specification provides absolutely no structural information.

35 U.S.C. § 112, first paragraph, enablement
Appellant argues (pp. 41-43), citing Spectra-Physics, that disclosing one method to make the claimed invention is adequate to enable the claims.  This argument is not persuasive.  “If an invention pertains to an art where the results are predictable, e.g., mechanical as opposed to chemical arts, a broad claim can be enabled by disclosure of a single embodiment.”  Spectra-Physics, Inc. v. Coherent, Inc., 827 F.2d 1524, 1533, 3 U.S.P.Q.2d 1737, 1743 (Fed. Cir. 1987).  The evidence of record illustrates the unpredictability of the art.  35 U.S.C. 112, first paragraph, “requires that the scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art. In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.”  In re Fisher, 427 F.2d 833, 839, 57 C.C.P.A. 1099, 1108, 166 U.S.P.Q. 18, 24 (C.C.P.A. 1970)  
Appellant’s argument that the deposited material is not required to enable the claims is contradicted by Appellant’s previous statement that the claim includes the 
Appellant’s argument (p. 43) that there are multiple methods for making the claimed invention is not persuasive because “the propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.”  MPEP 2164.08.  The specification does not enable the skilled artisan to make the entire scope of the claimed invention without undue experimentation, for the reasons detailed in the rejection.

35 U.S.C. § 112, second paragraph
Appellant argues (pp. 43-49) that “the amended claim language requires the claimed Calibrachoa plants to possess the same gene found in ‘Cherry Star’ that controls the appearance of the radially symmetric pattern.”  This argument is not persuasive because claim 1 does not link the recited gene to any function.  Moreover, even if the claim were clarified to recite that the gene causes the described phenotype, the specification does not allow one skilled in the art to determine whether a plant contains the same gene as ‘Cherry Star’ because it does not physically describe the gene in any way.  Appellant’s repeated argument (p. 53) that any and all plants with the star phenotype necessarily have the same gene or genes (nucleotide sequences) as found in ‘Cherry Star’ remains unpersuasive because it is not supported by any evidence or reasoning.  With all due respect to declarant Barnes, his declaration evidences expertise in breeding plants to obtain desired traits, but not in molecular genetics.  Any assertion that all Calibrachoa plants exhibiting the star phenotype Calibrachoa plant with a star pattern on its flowers contains the same, identical gene as ‘Cherry Star.’
Appellant’s attempt (pp. 49-50) to define “half-dominant” is not persuasive.  Referring to Greeley Schools, the art recognizes “incomplete dominance” and “co dominance.”  In both cases, heterozygotes have a phenotype that is intermediate between the two homozygote phenotypes.  That does not appear to be the situation here, where Appellant has identified only two phenotypes – flowers which have the recited stellate markings and those which do not.  As explained above, the stellate phenotype appears much less frequently than expected.  Appellant’s argument that this proves the putative gene is “half-dominant” is essentially saying that a “half dominant” gene is one that sometimes acts like a dominant gene and other times does not.  Appellant has also offered the alternative explanation that the gene sometimes is not transmitted to progeny or is “corrected” (Barnes declaration, ¶ 84).  Neither of these alleged phenomena are the same as “partial,” “co” or “semi” dominance, in which the co-dominant gene is transmitted at the expected frequency and always affects phenotype.  
Appellant’s argument (pp. 50-52) that the specification identifies what is deposited under ATCC Accession No. PTA-13363 is not persuasive because the cited portion of the specification (col. 1, lines 63-64 of the ‘959 patent) was deleted by Appellant’s amendment filed August 5, 2016.
Appellant’s argument (pp. 53-55) that mutations are rare is not persuasive.  Appellant is essentially arguing that any Calibrachoa plant having the recited phenotype will necessarily contain the identical (unidentified) nucleotide sequence found in ‘Cherry Star.’  This allegation is not supported by any evidence or reasoning.  Appellant argues that the putative mutation cannot possibly re-occur, citing S. Rep. No. 315, 71st Cong., 2d Sess., 6 (1930); H. R. Rep. No. 1129, 71st Cong., 2d Sess., 7 (1930).  This is not persuasive.  The meaning of the quoted passage is that a plant, such as ‘Cherry Star,’ 

35 U.S.C. § 102(b) re public use of ‘Cherry Star’
	
Appellant argues (pp. 55-56) that ‘Cherry Star’ was not accessible to the public before the critical date.  This argument is not persuasive because the rejection is based on commercial exploitation of the invention, not on sale of the plants.
	Appellant argues (pp. 56-59) that the invention remained out of the public’s hands, citing the third Heiser declaration.  The thrust of the declaration appears to be that the invention was exhibited by the assignee and/or a company closely affiliated with the assignee, rather than an unaffiliated third party.  This argument is not persuasive because in Electro-Nucleonics, Inc. v. Mossinghoff and Construction Specialties Inc. v. Arden Architectural Specialties Inc. (discussed above), the product in question was exhibited by employees of the assignee.  Furthermore, "Disclosure to the public of one's own work constitutes a bar to the grant of a patent claiming the subject matter so disclosed (or subject matter obvious therefrom)." [Citing Katz.] Invitrogen Corp. v. Biocrest Mfg., LP, 424 F.3d 1374, 1382, 76 U.S.P.Q.2d 1741, 1745-1746 (Fed. Cir. 2005)
	Appellant argues (pp. 59-60) that Delano Farms supports its position.  This argument is not persuasive because Delano Farms presents a different scenario.  In the instant case, Appellant (assignee) displayed ‘Cherry Star’ and advertised it as a variety that was soon to be released for sale.  In Delano Farms, the grape varieties in question were designated “experimental” and their release was not imminent at the time they were displayed.  In fact, this display was not even alleged to be “public use” – the alleged public use involved subsequent cultivation of the grape varieties after their unauthorized distribution to two growers.  Thus Delano Farms does not address the 
Appellant argues (pp. 60-62) that variety ‘Cherry Star’ remained inaccessible, citing the Broxon declaration.  The variety was not yet on sale and plants were not distributed (and of course, merely viewing the plants would not allow one to recreate them independently).  This argument is not persuasive because “[I]t is not necessary for a product to actually be accessible to the public to fall under Section 102(b). Instead, it is necessary only that the product is being used in its intended manner in the course of commercial conduct.  Gennodie v. Metro North Commuter R.R., 37 U.S.P.Q.2d 1263, 1267.  Furthermore, "there is no requirement that the activities which constitute the 'on sale' or 'public use' bars be enabling, in the sense of disclosing the invention in such detail as to put the public in possession of the invention itself."  Sys. Mgmt. Arts Inc. v. Avesta Techs., Inc., 87 F. Supp. 2d 258, 269-270.
Appellant argues (pp. 62-63) that Electro-Nucleonics, Inc. v. Mossinghoff, Construction Specialties Inc. v. Arden Architectural Specialties Inc. and Kardulas v. Fla. Mach. Products Co (cited in the rejection above) do not apply because there was “an expectation of secrecy” even without an agreement of confidentiality.  This argument is not persuasive because Appellant has not explained how the facts presented in the instant case are different from the facts in Electro-Nucleonics and Construction Specialties. In all three instances, the inventions were exhibited by assignees at trade shows with no obligation of secrecy on members of the public who viewed the inventions.  The Meyer declaration admits that an advertisement containing a picture and description of ‘Cherry Star’ was given to attendees of the Home Depot event (¶ 6).  Advertising is incompatible with secrecy.  Furthermore, the Delano case, upon which Appellant relies, does not apply because the alleged public use involved clandestine cultivation of illegally obtained plants, not display of the invention at a trade show.
	Appellant argues (p. 63) that in Eolas, the invention was freely available to the public.  This argument is not persuasive because “availability” is not a requirement for public use. 
The proper test for the public use prong of the § 102(b) statutory bar is whether the purported use: (1) was accessible to the public; or (2) was commercially exploited.  Invitrogen Corp. v. Biocrest Manufacturing L.P., p. 1744 (emphasis added).
The documents submitted in the IDS of March 20, 2020 clearly show that ‘Cherry Star’ was being marketed to Home Depot, i.e. commercially exploited, more than one year prior to the effective filing date of the ‘959 patent.
Section 102(b) was meant to force inventors to seek a patent within a year after marketing begins. Electro-Nucleonics v. Mossinghoff, ibid at 128.

The Second Circuit correctly held "that it is a condition upon an inventor's right to a patent that he shall not exploit his discovery competitively after it is ready for patenting; he must content himself with either secrecy, or [a patent]." [Citing Metallizing Engineering Co. v. Kenyon Bearing & Auto Parts Co.]  Invitrogen Corp. v. Biocrest Mfg., LP, 424 F.3d 1374, 1382, 76 U.S.P.Q.2d 1741, 1745-1746 (Fed. Cir. 2005)

	Appellant argues (pp. 63-69) that it received no commercial benefit from the Home Depot event, citing the Broxon declaration.  If that were indeed the case, why would Proven Winners invest time and money staging this event and preparing brochures, if such activities provided them no benefit?  Broxon answers this question at ¶ 9 of his declaration, “Home Depot requested and required that we hold the Home Depot event for them.”  At the time of the event, Home Depot operated nearly 2,000 stores in the U.S. (see Home Depot News Release dated February 22, 2011, p. 3).  The commercial benefit of satisfying the demands of such an important customer is readily apparent.
The use may be public where it is exposed to persons other than the inventor, including customers and salesmen, who are under no obligation of secrecy, and where no attempt is made to keep the device from the knowledge of the public.  Moreover, a single use of an invention for commercial purposes constitutes a public use.  Kardulas v. Fla. Mach. Products Co., ibid, citations omitted.

The Home Depot event, as described in the Meyer declaration, meets the criteria set forth in Kardulas.

    PNG
    media_image2.png
    116
    631
    media_image2.png
    Greyscale

§ 103 rejection over ‘Cherry Star’ in view of Butler

Appellant’s argument (p. 69) that ‘Cherry Star’ is not available as prior art under § 103 is not persuasive because said plant variety was in public use more than one year before the effective filing date of the ‘959 patent for the reasons set forth above.

35 U.S.C. § 102(b) states that a person is not entitled to a patent if "the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of the application for patent in the United States." The § 102(b) public use/on sale bar applies not just if the invention claimed in the patent application was in public use or on sale more than one year before the filing of the application, but also applies if the differences between the claimed invention and a device in public use or on sale more than one year before the claimed invention's application would have been obvious.  Thus, strict identity between the claimed invention and the device involved in the public use or on sale activities is not necessary for § 102(b) to bar patentability.  All that is necessary for § 102(b) to bar patentability is for the claimed invention to be an obvious variation of the device on sale or in public use. Agrizap, Inc. v. Woodstream Corp., 431 F. Supp. 2d 518, 534; citations omitted.

§ 103 rejection over ‘Cherry Star’ in view of Dole

Appellant’s argument (p. 69) that ‘Cherry Star’ is not available as prior art under § 103 is not persuasive because said plant variety was in public use more than one year before the effective filing date of the ‘959 patent for the reasons set forth above.

35 U.S.C. § 102(b) states that a person is not entitled to a patent if "the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of the application for patent in the United States." The § 102(b) public use/on sale bar applies not just if the invention claimed in the patent application was in public use or on sale more than Agrizap, Inc. v. Woodstream Corp., 431 F. Supp. 2d 518, 534; citations omitted.

§ Provisional Non-Statutory Double Patenting
	Appellant’s intention to file a terminal disclaimer (p. 70) is noted.  Until the disclaimer has been filed, the rejection is maintained.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991

Conferees:
/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), 





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Methods 2 and 3 might yield plants with the claimed phenotype, but absent any description of the gene found in ‘Chery Star,’ it would not be possible to demonstrate that the new plants contain the identical gene.